DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandel (US20170157831).
Mandel discloses an apparatus (title) comprising:
a platform configured to support an object during manufacturing (support member 102; paras 0040-0041; Fig. 1);
an extruder having a plurality of nozzles (Figs. 2A-2B) and a plurality of valves, the valves being configured to open and close the nozzles independently of one another (paras 0033-0034);
at least one actuator operatively connected to the extruder, the at least one actuator being configured to move the extruder in an XY plane parallel with the platform and to rotate the extruder about an axis perpendicular to the XY plane (paras 0040, 0044, 0047; Figs. 1, 2A-2B); and
a controller operatively connected to the extruder and the at least one actuator (para 0044), the controller being configured to:
operate the at least one actuator to move the extruder in the XY plane and to rotate the extruder while the extruder is being moved in the XY plane (para 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel as applied to claim 1, above, and further in view of Davidson (US20110233808).

In reference to claims 2 and 3:
In addition to the discussion of claim 1, above, Mandel does not explicitly disclose wherein the at least one actuator is configured to rotate the extruder up to a predetermined angle (claim 2), wherein the predetermined angle is 360 degrees (claim 3). However, this would have been obvious in view of Davidson. Davidson discloses apparatus and methods for handling materials in a 3-d printer (title). Davidson further discloses limiting the amount of rotation to one rotation (360 degrees) or less in order to avoid twisting of attached hoses (para 0136). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Mandel with the limited rotation of Davidson in order to prevent twisting of the supply lines.

In reference to claim 4:
In addition to the discussion of claim 2, above, modified Mandel does not explicitly disclose wherein the predetermined angle is 180 degrees. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. As applied to the instant application, Davidson discloses that the rotation is limited to “one rotation or less” (para 0136, emphasis added). As 180 degrees is less than a full rotation the prior art discloses a range in which the claimed 180 degrees lies. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to limit the rotation to 180 degrees because 180 degrees is within the range disclosed in the prior art.

In reference to claim 5:
In addition to the discussion of claim 2, above, Mandel further discloses the controller being further configured to:
selectively open and close nozzles in the extruder as the at least one actuator is being operated to move and rotate the extruder (block 1512; para 0092; Fig. 15).

In reference to claim 6:
In addition to the discussion of claim 5, above, Mandel further discloses the controller being configured to operate the at least one actuator to rotate the extruder while at least one nozzle of the extruder is open to form a portion of a perimeter of an object while all of the nozzles of the extruder remain within the perimeter being formed (Fig. 3).

In reference to claim 7:
In addition to the discussion of claim 5, above, Mandel further discloses the controller being configured to operate the at least one actuator to move the extruder along a curved path while at least one nozzle is open to form a swath and rotate the extruder while the extruder is moving along the curved path so the nozzles of the extruder remain equally spaced in a cross-process direction during movement along the curved path (Fig. 8).

In reference to claim 8:
In addition to the discussion of claim 5, above, Mandel further discloses the controller being further configured to:
vary a rate of rotation for the extruder as the at least one actuator is operated to move and rotate the extruder (Fig. 7).

In reference to claim 9:
In addition to the discussion of claim 8, above, Mandel further discloses the controller being further configured to:
increase the rate of rotation for the extruder as the extruder passes through predetermined orientations (Figs. 5-6 showing the rate of rotation at 0 while moving through the straight areas and the rate increasing to form the corner areas. Fig. 7 showing the rotation changing directions which requires a change in the rate of rotation. “Predetermined orientations” has been given its broadest reasonable interpretation, MPEP 2111, which includes a predetermined orientation of the extruder having a specific orientation at a specific location during printing.).

In reference to claim 10:
In addition to the discussion of claim 5, above, modified Mandel does not teach the controller being further configured to: operate the at least one actuator to reduce a speed of extruder movement after the extruder has exited a corner. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. speed up, slow down, or maintain the speed of the extruder upon exiting a corner, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 11:
In addition to the discussion of claim 5, above, Mandel further discloses the controller being further configured to:
operate the at least one actuator to orient the extruder at a predetermined orientation when a swath being formed by the extruder is placed within an interior portion of the object (Figs. 5-6).

In reference to claim 12:
In addition to the discussion of claim 11, above, Mandel further discloses wherein the predetermined orientation is other than a 0°-180° axis and a 90°-270° axis (Figs. 5-6).

In reference to claim 13:
In addition to the discussion of claim 11, above, Mandel further discloses the controller being further configured to:
operate the at least one actuator to rotate the extruder to the predetermined orientation while printing a portion of a perimeter prior to the extruder forming a corner in the perimeter (Fig. 6).

In reference to claim 14:
In addition to the discussion of claim 13, above, Mandel does not explicitly disclose the controller being further configured to:
operate the at least one actuator to move the extruder along a path and rotate the extruder to return the extruder to the predetermined orientation while all of the nozzles of the extruder are closed. However, this would be met simply by printing two identical parts side by side. The nozzles will be closed and returned to the original start orientation, e.g. the predetermined position.

In reference to claim 15:
In addition to the discussion of claim 14, above, Mandel further discloses the controller being further configured to:
close nozzles in the extruder as the extruder is being rotated to form a corner in the perimeter prior to the nozzles that are being closed are outside the corner in the perimeter (para 0088).

In reference to claim 16:
In addition to the discussion of claim 15, above, Mandel further discloses the controller being further configured to:
open the nozzles in the extruder as the extruder is being rotated to form the corner of the perimeter after the nozzles that are being opened are inside the corner in the perimeter (para 0088).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel in view of Davidson.

In reference to claim 17:
Mandel discloses an apparatus (title) comprising:
a platform configured to support an object during manufacturing (support member 102; paras 0040-0041; Fig. 1);
an extruder having a plurality of nozzles and a plurality of valves, the valves being configured to open and close the nozzles independently of one another (paras 0033-0034);
at least one actuator operatively connected to the extruder, the at least one actuator being configured to move the extruder in an XY plane parallel with the platform and to rotate the extruder about an axis perpendicular to the XY plane (paras 0040, 0044, 0047; Figs. 1, 2A-2B); and
a controller operatively connected to the extruder and the at least one actuator (para 0044), the controller being configured to:
operate the at least one actuator to move the extruder in the XY plane and to rotate the extruder while the extruder is being moved in the XY plane (para 0044).
Mandel does not disclose wherein the actuator is configured to rotate the extruder about an axis perpendicular to the XY plane up to a predetermined angle. However, this would have been obvious in view of Davidson. Davidson discloses apparatus and methods for handling materials in a 3-d printer (title). Davidson further discloses limiting the amount of rotation to one rotation (360 degrees) or less in order to avoid twisting of attached hoses (para 0136). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Mandel with the limited rotation of Davidson in order to prevent twisting of the supply lines.

In reference to claim 18:
In addition to the discussion of claim 17, above, Mandel further discloses the controller being further configured to:
selectively open and close nozzles in the extruder as the at least one actuator is being operated to move and rotate the extruder (block 1512; para 0092; Fig. 15).

In reference to claim 19:
In addition to the discussion of claim 18, above, Mandel further discloses the controller being configured to operate the at least one actuator to rotate the extruder while at least one nozzle of the extruder is open to form a portion of a perimeter of an object while all of the nozzles of the extruder remain within the perimeter being formed (Fig. 3).

In reference to claim 20:
In addition to the discussion of claim 18, above, Mandel further discloses the controller being configured to operate the at least one actuator to move the extruder along a curved path while at least one nozzle is open to form a swath and rotate the extruder while the extruder is moving along the curved path so the nozzles of the extruder remain equally spaced in a cross-process direction during movement along the curved path (Fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryan (US20170173884)
Mantell (US20180133980)
Mantell (US20190030805) 
Mantell (US20190030819).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742